Exhibit 10.14(b)

LOGO [g69374clip_image002ex1017e.jpg]

AMENDMENT # 2

To INVENTORY SECURITY AGREEMENT between Northrim Funding Services,

a Division of Northrim Bank & Tully’s Coffee Corporation

DATED: November 9, 2006

OBLIGATIONS SECURED:

Paragraph 1 as follows:

The payment of all liabilities due NFS/BANK per the contract of sale and
agreement dated November 9, 2006 executed and delivered by CLIENT to NFS/BANK
for $3,000,000.00 (The Maximum Purchase Amount)

Is replaced with:

The payment of all liabilities due NFS/BANK per the contract of sale and
agreement dated November 9, 2006 executed and delivered by CLIENT to NFS/BANK
for $5,000,000.00 (The Maximum Purchase Amount)

THIS AMENDMENT is effective and applicable to invoices purchased under the
CONTRACT of SALE & SECURITY AGREEMENT of even date. All other terms, covenants
and conditions will remain in effect and unchanged.

Executed this 25th day of June, 2007

At: Seattle, Washington

Tully’s Coffee Corporation

 

By:

 

/s/ Kristopher S. Galvin

   Date:  

6/25/07

  Kristopher S. Galvin, Executive Vice President     

Northrim Funding Services, a division of Northrim Bank

Accepted this 25th day of June , 2007, at Bellevue, WA.

 

By:

 

/s/ Daniel J. Lowell

   

Daniel J. Lowell, Senior Vice President

 

 

170 120th Avenue N.E. Suite 202, Bellevue, WA 98005

  

Telephone (425) 453-1105                  Fax (425) 453-1205

      Page 1 of 1